135 F.3d 764
Grace A. Holbrook, Administratrix of Estate of John P. Holbrookv.Lykes Bros. Steamship Co., Inc., Marine Transport LinesInc., Puerto Rico Marine Mgmt., Inc., Sea-Land Service,Inc., Second Shipmor Associates v. Babcock & Wilcox Company,Combustion Engineering, Inc., Foster-Wheeler EnergyCorporation, General Electric Co., Keene Corporation,Independently, Successor in Interest to Ehret MagnesiaManufacturing Company, Baldwin-Hill Company, Baldwin-Ehret-Hill,
NO. 97-1211
United States Court of Appeals,Third Circuit.
Dec 16, 1997

1
Appeal From:  E.D.Pa. ,Nos.9201906, 9201951


2
Affirmed.